Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 -20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objection
Claims 15, 16, 17, 18 and 19 objected to under 37 CFR 1.75 as being substantial duplicates of claim 2,5,7,8, respectively. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 5, 7, 16, 17 and 20, are rejected under 35 U.S.C 103 as being unpatentable over Wu et al. (US 20200344838 A1) hereinafter “Wu”,  in view of Wei et al. (“RT-WiFi: Real-Time High Speed Communication Protocol for Wireless Cyber-Physical Control Applications”, 2013 IEEE) hereinafter “Wei” 
Regarding Claim 1 and 20, Wu teaches:
An apparatus for wireless communication in a network, the apparatus comprising: 
(a) a wireless communication circuit configured as a station for wirelessly communicating with at least one other wireless local area network (WLAN) station in its reception area, and operating as either an access point (AP) or a non-AP (Wu, Figure 1, 2: network comprising of BS/AP and UE/STAs, in a system employing OFDMA (such as 802.11ax for WLAN) [0003, 0145]); 
(b) a processor coupled to said wireless communication circuit within a station configured for operating on the WLAN (Wu,  Figure 9, processor 920); 
(c) a non-transitory memory storing instructions executable by the processor (Wu, Fig. 9  [0009]: non-transitory computer-readable storage medium 925); and 
(d) wherein said instructions, when executed by the processor, perform steps comprising: 
(i) operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets (Wu, [0114]: system can determine the quality of service type associated with the process, e.g. low latency service API. In WLAN, Standard 802.11e, there are 4 different priority queues (voice, video, background, best effort). See  https://en.wikipedia.org/wiki/IEEE_802.11e-2005. Voice and video, requiring low latency, can be considered RTA, others are non-RTA.)
…
(Wu, Fig 2 [0079-0080]: STA scheduled data packets 215-a followed by inactivity period, followed by 215-b, where the timing of 215-b is known, such that the inactivity period would be occupied by STA transmitting dummy packets in the channel. Repeated keep-alive timers would be enacted to fully occupy the inactivity period)
(iv) wherein said station operating as an access point (AP) scheduling multiple-user (MU) multiple-input-multiple-output (MIMO) transmissions for uplink (UL) for RTA packets performs allocating resources to packet transmission before RTA packet arrival (Wu, Fig 2 [0079-0080]: STA transmits dummy packets in the RU time/freq slot prior to the data packet 215-b, in order to occupy and maintain the channel for the impending 215-b transmission. In WLAN, standard 801.11ax, RU allocation is communicated to the STA either in the PHY header of a trigger frame (at Physical layer) or body of the trigger frame (MAC layer), in effort to contend for the channel, as appropriate uplink/downlink scheduling, prior to transmitting on the medium)
Wu does not teach:
(ii) distinguishing real-time application (RTA) packets from non- real-time application (non-RTA) packets by prior negotiation, or packet header information, or a combination of prior negotiation and packet header information
However, Wei teaches: 
(ii) distinguishing real-time application (RTA) packets from non- real-time application (non-RTA) packets by packet header information (Wei, page 145, Part IV, Section C, para 2: teaches the type of service (TOS) field in the IP header is utilized to identify the traffic type in the data link layer); 

Wu does not teach:
(v) contending for channel access before the expected time of arrival of the RTA packet in the UL direction when operating as an AP station, and immediately scheduling RTA packet transmission on the allocated resources (RU) when the AP gains access to the channel after or at the time of arrival of the RTA packet.
However, Wei teaches:
(v) contending for channel access before the expected time of arrival of the RTA packet in the DL or UL direction when operating as an AP station, and (A) immediately scheduling RTA packet transmission on the allocated resources (RU) when the AP gains access to the channel after or at the time of arrival of the RTA packet (Wei, page 143, Part III, Section C, Subsection 2), In-slot retry: teaches that the AP (re)transmission is invoked immediately, effectively occupying the channel for its own use, without awaiting an ACK or RTS or other handshaking message or trigger); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wei into the method of Wu in order to 
Improve the reliability of RTA transmission, improved by reducing the overhead of scheduling handshaking messages.

Regarding claim 2, which depend from claim 1, Wu and Wei teaches the base claim. 

The apparatus perform steps comprising scheduling a future DL RTA packet and sending a dummy packet that operates as padding until arrival of the DL RTA packet, when the AP gains access to the channel before the arrival of the RTA packet (Wu, [0075-0076, 0080], Fig. 2, 3, [0093-0104], Fig. 5:  Process flow 500 teaches keep alive messages 230 transmitted to support a low latency service API, and such message may include a dummy packet, a MAC packet or dummy SR packet. Such message effectively occupy the channel, and with repeated such transmissions of messages (steps 520-545, also Fig. 3), through repeated keep-alive timers (e.g. RCC inactivity timer, DRX Inactivity timer), continually occupy the channel to keep it active and occupied (instead of transitioning to an idle or power saving mode). At the expiration of last keep-alive timer (step 545, Fig. 5), the STA can determine the mode change for next action, such as continue to occupy the channel for the next impending packet (Fig 2, 215-b), such scheduling a future RTA packet.)

Regarding claims 5 and 16, which depend from claims 1 and 15, respectively, Wu and Wei teaches the base claim.  
Wu teaches: 
The apparatus scheduling a future DL RTA packet on a resource allocation (RU) and -80-SONY339US (201906063.02) scheduling another DL transmission to time-share the resource allocation (RU) until the arrival of the DL RTA packet (Wu Fig. 2, 3 and 5: teaches that keep-alive dummy transmissions support the active or connected state of the channel, and that a second component can also transmit keep-alive dummy transmissions, when the first component’s timer expires, for the same expressed purpose [0088-0091], effectively time-sharing the channel (or resource unit).

Regarding claims 7 and 17, which depend from claims 1 and 15, respectively, Wu and Wei teach the base claim.
Wu teaches:
The apparatus performs steps comprising sending an RTA stream session request to the AP to inform it about the RTA session and parameters for the RTA session (Wu [0078], Fig 2: the inactivity time 220 duration is known such that the keep alive messages are transmitted periodically, triggered by timers that expire and reset, up to the time of the next data packet 215-b is transmitted. Such information is collected in the header of the dummy packet).

Regarding claim 15, Wu teaches:
An apparatus for wireless communication in a network, the apparatus comprising: 
(a) a wireless communication circuit configured as a station for wirelessly communicating with at least one other wireless local area network (WLAN) station in its reception area, and operating as either an access point (AP) or a non-AP (Wu, Figure 1, 2: network comprising of BS/AP and UE/STAs, in a system employing OFDMA (such as 802.11ax for WLAN) [0003, 0145]); 
(b) a processor coupled to said wireless communication circuit within a station configured for operating on the WLAN (Wu,  Figure 9, processor 920); 
(c) a non-transitory memory storing instructions executable by the processor (Wu, Fig. 9  [0009]: non-transitory computer-readable storage medium 925); and 
(d) wherein said instructions, when executed by the processor, perform steps comprising: 
(i) operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets (Wu, [0114]: system can determine the quality of service type associated with the process, e.g. low latency service API. In WLAN, Standard 802.11e, there are 4 different priority queues (voice, video, background, best effort). See  https://en.wikipedia.org/wiki/IEEE_802.11e-2005. Voice and video, requiring low latency, can be considered RTA, others are non-RTA.); 
…
 (iii) obtaining information on RTA packet arrival time and periodicity when operating as an AP performing DL MU-MIMO transmission, or when operating as a non-AP station performing UL MU MIMO transmission (Wu, Fig 2 [0079-0080]: STA scheduled data packets 215-a followed by inactivity period, followed by 215-b, wherein the timing of 215-b is known, such that the inactivity period would be occupied by STA transmitting dummy packets in the channel. Repeated keep-alive timers would be enacted to fully occupy the inactivity period); 
(iv) wherein said station operating as an access point (AP) scheduling multiple-user (MU) multiple-input-multiple-output (MIMO) transmissions for uplink (UL) or downlink (DL) for RTA packets performs allocating resources to packet transmission before RTA packet arrival (Wu, Fig 2 [0079-0080]: STA transmits dummy packets in the RU time/freq slot prior to the data packet 215-b, in order to occupy and maintain the channel for the impending 215-b transmission. In WLAN, standard 801.11ax, RU allocation is communicated to the STA either in the PHY header of a trigger frame (at Physical layer) or body of the trigger frame (MAC layer, in effort to contend for the channel, as appropriate uplink/downlink scheduling, prior to transmitting on the medium), and when operating as an AP for a DL MIMO schedules a future DL RTA packet and sends a dummy packet that operates as padding until arrival of the DL RTA packet, when the AP gains access to the channel before the arrival of the RTA packet (Wu, [0075-0076, 0080], Fig. 2, 3, [0093-0104], Fig. 5:  Process flow 500 teaches keep alive messages 230 transmitted to support a low latency service API, and such message may include a dummy packet, a MAC packet or dummy SR packet. Such message effectively occupy the channel, and with repeated such transmissions of messages (steps 520-545, also Fig. 3), through repeated keep-alive timers (e.g. RCC inactivity timer, DRX Inactivity timer), continually occupy the channel to keep it active and occupied (instead of transitioning to an idle or power saving mode). At the expiration of last keep-alive timer (step 545, Fig. 5), the STA can determine the mode change for next action, such as continue to occupy the channel for the next impending packet (Fig 2, 215-b), such scheduling a future RTA packet.)-79-SONY339US (201906063.02) 
…
Wu does not teach:
(ii) distinguishing real-time application (RTA) packets from non- real-time application (non-RTA) packets by prior negotiation, or packet header information, or a combination of prior negotiation and packet header information
However, Wei teaches: 
(ii) distinguishing real-time application (RTA) packets from non- real-time application (non-RTA) packets by packet header information (Wei, page 145, Part IV, Section C, para 2: teaches the type of service (TOS) field in the IP header is utilized to identify the traffic type in the data link layer); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wei into the method of Wu in order to clearly identify the QoS level appropriate for scheduling, simply by parsing the header, with the motivation to quickly direct highest priority transmissions, such as time-sensitive RTA, to the channel first, for improved user experience. 

Wu does not teach:

However, Wei teaches:
(v) contending for channel access before the expected time of arrival of the RTA packet in the DL or UL direction when operating as an AP station, and (A) immediately scheduling RTA packet transmission on the allocated resources (RU) when the AP gains access to the channel after or at the time of arrival of the RTA packet (Wei, page 143, Part III, Section C, Subsection 2), In-slot retry: teaches that the AP (re)transmission is invoked immediately, effectively occupying the channel for its own use, without awaiting an ACK or CTS or other handshaking message); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wei into the method of Wu in order to 
Improve the reliability of RTA transmission, improved by reducing the overhead of scheduling handshaking messages. 

Claims 3, 4 are rejected under 35 U.S.C 103 as being unpatentable over Wu and Wei, and further in view of Chitrakar et al. (US 20200137770) hereinafter “Chitrakar”.

Regarding claim 3, which depends from claim 2, Wu and Wei teach the base claim. Wu further teaches transmitting a dummy packet, for padding the channel, to occupy the channel for future transmission. 
Wu and Wei each or combined do not teach:

However, Chitrakar teaches:
The apparatus performs steps comprising informing a non-AP station that transmission in the allocated resources (RU) is delayed by modifying a preamble of a DL MU-MIMO frame to allow the non-AP STA to parse the resources so that it expect the DL RTA packet after the padding or dummy packet has been transmitted (Chitrakar Fig 2, [0038-0039], [0107]: the legacy 802.11 preamble 210 is followed by a dummy symbol 218, where the preamble fields are configured to contain various information, namely to prevent 802.11 devices from wrongly decoding the dummy packet as a valid 802.11 packet, and further, to indicate and to await the next impending transmission (preamble includes information on the length of the impending transmission of the WUP payload), effectively occupying the channel in expectation of impending transmission after dummy packet has been sent.).                     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chitakar into the methods of Wu and Wei in order to more fully utilize the available fields in the preamble to clearly identify the validity of the dummy packet function, and to indicate (informing other STAs of impending transmission) and await, while occupying the channel, helping to prevent unintended transmission collisions.

Regarding claim 4, which depends from claim 2, Wu and Wei teach the base claim. Wu further teaches transmitting a dummy packet, for padding the channel, to occupy the channel for future transmission. 
Wu and Wei each or combined do not teach:

However, Chitrakar teaches:
The apparatus performs steps comprising informing a non-AP station that transmission in the allocated resources (RU) is delayed by modifying a preamble of a DL MU-MIMO frame to allow the non-AP STA to parse the resources so that it expect the DL RTA packet after the padding or dummy packet has been transmitted (Chitrakar Fig 2, [0038-0039], [0107]: the legacy 802.11 preamble 210 is followed by a dummy symbol 218, where the preamble fields are configured to contain various information, namely to prevent 802.11 devices from wrongly decoding the dummy packet as a valid 802.11 packet, and further, to indicate and to await the next impending transmission (preamble includes information on the length of the impending transmission of the WUP payload), effectively occupying the channel in expectation of impending transmission after dummy packet has been sent.)                     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chitakar into the methods of Wu and Wei in order to more fully utilize the available fields in the preamble to clearly identify the validity of the dummy packet function, and to indicate (informing other STAs of impending transmission) and await, while occupying the channel, helping to prevent unintended transmission collisions.


Claims 8, 9, 10, 11, 12, 13 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Wu and Wei, and further in view of Viger et al. (US 20210051728 A1) hereinafter “Viger”.

Regarding claims 8 and 18, which depend from claims 1 and 15, Wu and Wei teach the base claim. Wu and Wei  do not teach:
The apparatus operating as an AP station with an uplink (UL) transmission performs steps comprising allocating resources (RU) for an UL RTA packet transmission and sending a trigger frame to a non-AP STA.
However, Viger teaches:
The apparatus operating as an AP station with an uplink (UL) transmission performs steps comprising allocating resources (RU) for an UL RTA packet transmission and sending a trigger frame to a non-AP STA (Viger [0095, 0096], Fig 3: AP sends a trigger frame 330 to the targeted station to reserve a transmission opportunity, where the trigger frame may define a plurality of resources units RUs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Viger into the method of Wu and Wei in order to remain concurrent with WLAN (802.11ac/ax) standards, so that any AP or non-AP can function within the network.

Regarding claim 9, which depend from claim 8, Li, Wei and Viger teach the base claim. Wu and Wei do not teach:
The apparatus operating as an AP station with an uplink (UL) transmission performs steps comprising allocating resource (RU) prior to arrival of the RTA packet.
However, Viger teaches: 
The apparatus operating as an AP station with an uplink (UL) transmission performs steps comprising allocating resource (RU) prior to arrival of the RTA packet (Viger [0095-0096], Fig 3. AP sends a trigger frame 330 to the targeted station to reserve a transmission opportunity, where the trigger frame may define a plurality of resources units RUs. This scheduling is synchronized before RTA transmission, preferably with “scheduled” RUs rather than “random” RUs designated by the Trigger frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Viger into the method of Wu and Wei in order to quickly designate RTAs with proper or higher priority for transmission and RU assignment, with the motivation for efficient handling of RTAs distinct and separate from non-RTAs.


Regarding claim 10, which depend from claim 8. Wu, Wei and Viger teach the base claim. Wu and Wei do not teach: 
 The apparatus operating as an AP station with an uplink (UL) transmission performs steps comprising scheduling a non-AP STA to delay its UL transmission after receiving the RTA packet by sending two user fields to the non- AP station in a trigger frame, a first one indicate the PHY parameters and the second one indicating a delayed start of the UL transmission.
However, Viger teaches:
The apparatus operating as an AP station with an uplink (UL) transmission performs steps comprising scheduling a non-AP STA to delay its UL transmission after receiving the RTA packet by sending two user fields to the non- AP station in a trigger frame, a first one indicate the PHY parameters and the second one indicating a delayed start of the UL transmission (Viger [0095-0096]: Within the Trigger frame packet are indications of the BW or width of the targeted composite channel for the transmission opportunity, meaning that the 20, 40, 80 or 160 MHz value is given. Such PHY parameters values would indicate the RU allocation and scheduling assignment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Viger into the method of Wu and Wei in 

Regarding claim 11, which depend from 10, Wu, Wei and Viger teach the base claim. Wu further teaches:
The apparatus operating as an AP station with an uplink (UL) transmission performs steps comprising requesting that the non-AP STA send padding data, or dummy packet, when it is not transmitting packets in the allocated resources (RU) (WU Fig 2 [0079-0080]: STA transmits dummy packets in the RU time/freq slot prior to the data packet 215-b, in order to occupy and maintain the channel for the impending 215-b transmission, or when there is no data to transmit. Such transmissions effectively occupy the channel, instead of allowing the channel to transition to an idle or power saving mode.)

Regarding claim 12, which depend from claim 8, Wu, Wei and Viger teaches the base claim. Wu and Wei do not teach:
The apparatus operating as an AP station with an uplink (UL) transmission performs steps comprising scheduling other stations to transmit in a time where a station transmission of its UL data has been delayed
However, Viger teaches:
The apparatus operating as an AP station with an uplink (UL) transmission performs steps comprising scheduling other stations to transmit in a time where a station transmission of its UL data has been delayed (Viger [0096-0099]: the AP can send a trigger frame that may designate “scheduled” RUs which may be reserved by the AP in which case no contention for accessing the RUs is needed, or designate “random” RUs that can be randomly accessed, that serve as contention-based RUs. Either such designation would instruct the channel for transmission, and not go idle or into power saving mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Viger into the method of Wu and Wei in order to take advantage of available, vacant transmission slots to improve transmission throughput, rather than go idle or into power saving mode. 

Regarding claim 13, which depend from claim 8, Wu, Wei and Viger teaches the base claim. Wu teaches:
The apparatus performing scheduling of other stations by steps comprising informing another station that it is time sharing the allocated resources (RU) … (Wu Fig. 2, 3 and 5: teaches that keep-alive dummy transmissions support the active or connected state of the channel, and that a second component can also transmit keep-alive dummy transmissions, when the first component’s timer expires, for the same expressed purpose [0088-0091], effectively time-sharing the channel (or resource unit).
WU and Wei each or combined does not teach:
sending two user fields to the other station in the trigger frame, a first user field indicating PHY parameters and a second user field indicating termination of the uplink (UL) transmission.
However, Viger teaches:
sending to the other station in the trigger frame, a user field indicating PHY parameters (Viger [0095-0096]: Within the Trigger frame packet are indications of the BW or width of the targeted composite channel for the transmission opportunity, meaning that the 20, 40, 80 or 160 MHz value is given. Such PHY parameters values would indicate the RU allocation)
.

Allowable Subject Matter
Claims 6, 14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        3/30/3021

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461